Citation Nr: 0739652	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-39 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas in which service connection for bilateral 
hearing loss and tinnitus was denied.

The veteran testified before the undersigned Veterans' Law 
Judge in November 2007.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1. Bilateral hearing loss is the result of acoustic trauma 
sustained during active service.

2. Tinnitus is the result of acoustic trauma sustained during 
active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2007).

2. The criteria for service connection for tinnitus have been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Service Connection

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as hearing 
loss or tinnitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

Hearing loss and tinnitus were diagnosed in an October 2004 
VA examination report. The examiner noted the veteran's 
reported history of exposure to noise during active service 
while a helicopter pilot-both to engine noise in general, 
and to the noise of rifle and gun fire.  The veteran further 
reported mild tinnitus with an onset of approximately ten 
years prior.  Private medical evidence dated in 2004 also 
demonstrates findings of hearing loss.

VA audiological examination conducted in October 2004, shows 
the following audiometric results in, pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
0
20
60
LEFT
5
5
5
45
55

Average pure tone threshold was calculated at 22 decibels in 
the right ear and 28 in the left ear.  Speech audiometry was 
measured at 96 percent in the right ear, and 94 percent for 
the left ear.  The audiologist diagnosed moderately severe 
sensorineural hearing loss at 4000 Herz on the right and 
moderate sensorineural loss of sensitivity at 3000 and 4000 
Herz on the left.  The hearing loss for the left and right 
ears at 4000 hertz meets the criteria for hearing impairment 
under 38 C.F.R. § 3.385.

The examiner observed that he had reviewed the veteran's 
claims file, and opined that since the veteran evidenced 
hearing within normal limits on his report of medical 
examination at discharge from active duty in 1970, it was not 
likely that the currently manifested hearing loss was the 
etiological result of acoustic trauma in combat.  In 
addition, since the veteran reported onset of tinnitus only 
ten years prior, the examiner opined that the currently 
manifested tinnitus was not the result of the veteran's 
active service.

Service medical records reveal that the veteran evidenced no 
hearing loss prior to entrance into active service.  His 
report of medical examination at discharge, similarly, 
reflects no findings of hearing loss or of any hearing 
abnormalities.  However, on his report of medical history at 
discharge, the veteran did report complaints of hearing loss 
and the examiner diagnosed temporary hearing loss due to 
noise exposure in Vietnam.  

Service personnel records show that the veteran's military 
occupational specialty (MOS) was as a pilot, and that he was 
assigned to the 335th Assault Helicopter Company in Vietnam 
from August 1968 to August 1969, and that he participated in 
one campaign.  He was awarded the Air Medal with 26 Oak Leaf 
Clusters, the Vietnam Gallantry Cross unit citation with 
Palm, and the Army Commendation Medal.

In his hearing before the undersigned Veterans' Law Judge, 
the veteran testified that he was exposed to loud noises 
during active service and, in particular, during his combat 
service in Vietnam.  He explained that he was exposed not 
only to the engine noise of an open door helicopter, but also 
to the sound of rifle and gun fire.  He testified and stated 
he flew over 600 combat hours without hearing protection.  
Furthermore, he testified that he had not reported to the 
examiner that his tinnitus began approximately ten years 
prior, but that it had worsened to the point it interfered 
with his employment at that time.  Upon further questioning, 
the veteran said he could not give a precise date of onset, 
but that it had begun sometime during his service in Vietnam 
or shortly after his discharge from active duty.  The 
veteran's testimony is found to be highly credible.

Furthermore, the veteran's testimony is consistent with the 
evidence of record, which substantiates that the veteran 
served as a helicopter pilot and was stationed with a combat 
unit for a year in Vietnam, an environment in which exposure 
to acoustic trauma is highly probable.

The examiner who conducted the October 2004 VA examination 
stated he reviewed the veteran's claims file.  But he did not 
discuss the military physician's findings of hearing 
impairment and diagnosis of hearing loss due to noise 
exposure in Vietnam.  Therefore, it can only be concluded 
that the VA examiner's review was incomplete.  Close review 
of the record reveals that the RO initially had copies of a 
partial set of the veteran's service medical records, which 
the veteran may have forwarded with his claim.  The remainder 
of the veteran's service medical records was received in late 
September 2004, and it is not clear from the record that they 
had been associated with the veteran's claims folder at the 
time of the veteran's examination a month later.  Because the 
examiner's opinion did not take into account the service 
examiner's findings of hearing impairment and may not have 
been based on review of the totality of the veteran's service 
medical record, the October 2004 VA examination is therefore 
of little probative value.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  

The medical evidence presents no other opinions or findings 
against a finding that the veteran's manifested hearing loss 
and tinnitus are the result of his active service. The 
evidence is thus in equipoise, the benefit of the doubt goes 
to the veteran, and service connection for tinnitus and 
hearing loss is warranted. See 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


